Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Regarding claim 13, upon further consideration, Geringer does not teach the that the first signal input frequency is decreased to a second signal input frequency, rather the frequency is decreased to zero (because motor is shut off and then restarted eventually), so while it is technically a decreased frequency, it is not based on this secondary frequency value that the output torque increases.    Although Oriental Motor teaches the inverse relationship between frequency and torque, it does not teach the concept of reducing the frequency to a second frequency in one process (as disclosed by the preamble). 
Regarding claims 16-19: References of record do not explicitly teach the measuring of the motor indexing rate and comparing said motor indexing rate to the predetermined indexing rate (claim 16) nor do references of record teach changing the actuating input to said door latch actuator without deactivating (claim 17) the door latch actuator (or maintaining actuator in actuation mode, claim 18) to cause full retraction of the latch. References of record also do not teach two output torques wherein the second output torque is greater than the first output torque for when the latch has not retracted in the predetermined time limit. Examiner can find no reason to combine or modify references of record without the use of impermissible hindsight. Geringer causes the motor to shut off before attempting to retract the latch again and there is no disclosure of measuring the indexing rate, or that a second output torque is greater than the first output torque.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIA F AHMAD whose telephone number is (571)270-1334. The examiner can normally be reached Monday - Thursday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Mills can be reached on 5712728322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.F.A./
Examiner
Art Unit 3675



/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675